Exhibit 10.30

SEVERANCE AGREEMENT

THIS AGREEMENT made the lst day of January, 2011, by and between ANCHORBANK FSB,
a depository financial institution chartered under the laws of Wisconsin, with
its principal office in Madison, Wisconsin (hereinafter referred to as the
“Company”), and Donald Bertucci, Executive Vice President – Retail Lending Group
have returned a signed copy of this Agreement evidencing their acceptance of the
terms and conditions provided herein (hereinafter referred to as the “Executive
Vice President” or “Employee”).

WHEREAS, the Employee is presently an officer of the Company whose extensive
background and experience in the financial service industry and job performance
at the Company have substantially benefitted the Company and whose continued
employment will continue to benefit it in the future; and

WHEREAS, the Company desires to be ensured of the Employee’s continued active
participation in the business of the Company and its Board of Directors has
approved and authorized entry into this Agreement with Employee; and

WHEREAS, in order to induce Employee to remain in the employ of the Company and
in consideration of Employee’s continued employment, the Company desires to
establish certain severance benefits which, consistent with the requirements of
12 C.F.R. §359.4(a)(3) if applicable following the change in control, shall
become payable to Employee in the event of termination of employment with the
Company following a change in control under the circumstances specified herein;

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties agree as follows:

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

(a) Cause. Termination by the Employer of the Employee’s employment for “Cause”
shall include termination because of the Employee’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of this
Agreement.

(b) Change in Control. “Change in Control” shall mean a change in control with
respect to the Company that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (“Exchange Act”) or any successor thereto;
provided that, without limitation, such a Change in Control shall be deemed to
have occurred if (i) any “person” (as such term is used in

 

1



--------------------------------------------------------------------------------

Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities; or
(ii) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority thereof unless the election, or
the nomination for election by stockholders, of each new director was approved
by a vote of at least two-thirds of the beginning of the period.

(c) Code. Code means the Internal Revenue Code of 1986, as amended.

(d) Corporate Position. Corporate Position means the position occupied by the
Employee immediately prior to any Change in Control.

(e) Date of Termination. “Date of Termination” means (i) if the Employee’s
employment is terminated for Cause, the date specified on which the Notice of
Termination, or (ii) if the Employee’s employment is terminated for any other
reason, the date on which Notice of Termination is given or the date specified
in such Notice.

(f) Disability. Termination by the Company of the Employee’s employment based on
“Disability” shall mean termination because of any physical or mental impairment
which qualifies the Employee for disability benefits under any applicable
long-term disability plan maintained by Company or any subsidiary or, if no such
plan applies, which would qualify the Employee for disability benefits under the
Federal Social Security System.

(g) Eligible Employee. Eligible Employee shall mean any Employee designated by
the Board of Directors on Attachment A hereto who has indicated acceptance of
the terms and conditions provided herein by returning an executed copy of this
Agreement to the Company.

(h) Good Reason. Termination of employment by the Employee for “Good Reason”
shall mean termination by the Employee within eighteen (18) months following a
Change in Control if:

 

  (i) Without the Employee’s express written consent, the Company assigns any
duties which are materially inconsistent with Employee’s position, duties,
responsibilities and status with the Company immediately prior to the Change in
Control, or materially changes the Employee’s reporting responsibilities, titles
or offices as in effect immediately prior to such Change in Control, or removes
the Employee from or fails to re-elect or reappoint the Employee to all or any
portion of his Corporate Position, except in connection with a termination of
Employee’s employment for Cause, Disability, Retirement or death; or

 

2



--------------------------------------------------------------------------------

  (ii) Without the Employee’s express written consent, the Company reduces
Employee’s Base Salary as in effect as of the date of this Agreement (or as
subsequently increased) after the date of any Change in Control; or

 

  (iii) The principal office of the Company to which Employee is assigned and
from which he or she is expected to perform their principal employment duties is
relocated to more than ninety (90) miles from the office location to which
Employee is currently assigned; or

 

  (iv) Without Employee’s express written consent, the Company fails or refuses
to continue Employee’s participation in such bonus, incentive compensation,
and/or stock incentive programs as were in effect immediately prior to the
Change in Control or, if applicable, as are subsequently in effect for the
senior Employees of any acquiring company effecting such Change in Control; or

 

  (v) Without Employee’s express written consent, Company fails to provide the
Employee with substantially the same fringe benefits (“Fringe Benefits”) when
taken as a whole as were provided to Employee (1) as of the date of this
Agreement (or if subsequently modified as in effect immediately prior to any
Change in Control). That is, although certain individual benefits, such as
vacation, may be reduced, the value of the Fringe Benefits to be provided must
be substantially comparable to the prior Fringe Benefits taken as a whole; or

 

  (vi) Any purported termination of the Employee’s employment which is not
effected in accordance with the notice requirements applicable under this
Agreement; or

 

  (vii) The failure by the Company to obtain the assumption of, or an agreement
to perform, this Agreement by any successor as contemplated in Section 6 hereof.

(i) IRS. IRS shall mean the Internal Revenue Service

(j) Notice of Termination. Any purported termination by the Company for Cause,
whether for Disability, Retirement or other reason, or by the Employee for Good
Reason, shall be communicated by written “Notice of Termination” to the other
party. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which (i) indicates the basis for termination, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide such basis for
termination and, if applicable, any provision of this Agreement relied upon,
(iii) specifies a Date of Termination, which shall be not less than thirty
(30) nor more than ninety (90) days after such notice of Termination is given
(except in the case of termination for Cause, which may be immediate), and
(iv) is given in the manner specified in Section 11(a) hereof.

 

3



--------------------------------------------------------------------------------

(k) Retirement. Termination by the Company of the Employee’s employment based on
“Retirement” shall mean voluntary termination by the Employee in accordance with
the Company’s retirement policies, including early retirement, generally
applicable to their salaried employees or in accordance with any retirement
arrangement established with Employee’s consent.

2. Benefits Upon Termination. If Employee’s employment is terminated by the
Company following a Change in Control other than for Cause, Disability or
Retirement, or by the Employee for Good Reason after a Change in Control, and if
Employee is designated as an Eligible Employee on Attachment A hereto and has
accepted this Agreement, then:

(a) Compensation: The Company shall pay to the Eligible Employee in lieu of any
further salary payments, Severance Payments for the Severance Period determined
below, beginning as of the first normal pay date of the Company following
Employee’s Date of Termination. The monthly rate of Severance Pay shall be the
average monthly Base Salary received by the Employee based on his highest rate
of Base Salary within the three (3) years preceding Employee’s Date of
Termination.

(b) Severance Period. The Severance Period shall be twelve (12) months for an
Eligible Employee whose combined age and years of service with Company equal at
least sixty-five (65) or six (6) months for an Eligible Employee whose combined
age and years of service with Company does not equal sixty-five (65) years. The
Company may, in its sole discretion, pay the Employee the applicable severance
payments in a lump sum within thirty (30) days from the Employee’s Date of
Termination.

(c) Fringe Benefits: Company shall during the applicable Severance Period as
described in sub (b) above, allow Employee to continue participation in all
group insurance, life insurance, health and accident, disability and other
employee benefits plans, programs and arrangements in which Employee
participated immediately prior to the Date of Termination (together the Fringe
Benefits) upon election by the Employee to continue such coverages and to
continue to pay towards such coverages the same amount as paid by Employee prior
to Termination (but excluding from available coverages all retirement and
deferred compensation plans, individual insurance policies or bonus, incentive
or stock compensation plans of the Company); provided, however, that if the
Employees’ total Severance Pay plus the amounts paid by the Company towards the
cost of any such elected Fringe Benefit coverage would exceed twelve (12) times
the monthly rate of Severance Pay, Employee may elect to forego continuation of
the Fringe Benefits or to reduce monthly Severance Payments by the amount
necessary to keep the total of Severance Pay plus the cost to the Company of
Fringe Benefits provided equal to the twelve (12) month Severance Pay amount.
The period for which Fringe Benefit coverage is provided under this sub(b) shall
be in addition to any period of coverage available to the employee under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); further
provided that payment or contribution by the Company of or towards Fringe
Benefit costs shall be available only if the Employee has not obtained within
the Severance Pay period

 

4



--------------------------------------------------------------------------------

employment by another employer which provides Employee with benefits
substantially equivalent to the Fringe Benefits described in this subparagraph
(c) and at a cost comparable to that paid by the Employee while employed at the
Company. If Employee is provided with Fringe Benefits that are substantially
similar to those described in this subparagraph (c) by another employer,
Employee must accept such benefits as provided and Employee’s receipt of Company
Fringe Benefits shall end; provided that the Company agrees to pay the Employee
the difference between the cost to the Company of the Fringe Benefits that were
previously provided to Employee and what Employee becomes obligated to pay for
the new employer’s benefits to the extent such payments plus Severance Pay do
not exceed twelve (12) times the monthly rate of Severance Pay.

3. EESA/ARRA. The Agreement is intended to comply with rules and regulations
pertaining to Employee compensation under the Emergency Economic Stabilization
Act of 2008 (EESA), as amended by the American Recovery and Reinvestment Act of
2009 (the ARRA), any amendments thereto and regulations which may have impact on
the Agreement. Effective during the period in which any obligation of the
Company arising from financial assistance provided under the United States
Treasury’s Troubled Assets Relief Program (TARP) remains outstanding (but not
including any period during which the Federal Government only holds warrants to
purchase common stock of the Company), such that the Company is subject to
Section 111 of EESA (the “TARP Participation Period”), Company shall not, and
shall not be obligated to, pay or accrue any bonus, retention award or incentive
compensation or make any payment for Employee’s departure from the Company for
any reason (except for payments for services performed or benefits accrued) to
or for Employee to the extent prohibited by Section 111 of EESA. If in the
opinion of tax or regulatory counsel selected by Company and acceptable to
Employee, it is necessary to limit or reduce Employee’s compensation pursuant to
this Section 8(iii), the Company shall take all reasonable steps to restructure
this Agreement and Employee’s compensation and benefits in a manner intended to
fully compensate the Employee according to the original provisions of this
Agreement. This restructuring may include (a) delaying payments during the TARP
Participation Period to a time when the Company is no longer subject to
Section 111 of EESA, or (b) implementing payments or programs not originally
contemplated by the parties. If in the opinion of such counsel there are
payments or amounts not capable of restructuring, such amounts or payments shall
be deemed waived by Employee; provided, however, that if Employee does not agree
with such opinion (A) Company shall pay to the Employee the maximum amount of
payments and benefits, which such opinion indicates that there is a high
probability do not result in any such payment and benefits being in violation of
EESA, and (B) Company may request, and Employee shall have the right to demand
the Company request, a ruling from the IRS or other applicable regulatory
authority as to whether the disputed payments have such consequences. Any such
request for a ruling shall be promptly prepared and filed by the Company, but in
no event later than thirty (30) days from the date of the opinion of counsel
referred to above, and shall be subject to Employee’s approval prior to filing,
which shall not be unreasonably withheld. Company and Employee agree to be bound
by any ruling received and to make appropriate payments to each other to reflect
any such rulings,

 

5



--------------------------------------------------------------------------------

together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

In the event that the Company ceases to be subject to ARRA and/or Section 111 of
EESA for any reason any limitations on amounts or payments to Employee imposed
by this Section 8(iii) shall cease to be effective. The parties to this
Agreement recognize that final regulations under AARA and EESA which may affect
the amounts that may be paid under this Agreement and agree that, upon issuance
of any such final regulations this Agreement may be modified as in good faith
deemed necessary in light of the provisions of such regulations to achieve the
purposes of this Agreement, and that consent to such modifications shall be
unreasonably withheld.

4. Mitigation: Exclusivity of Benefits.

(a) The Employee shall not be required to mitigate the amount of any benefits
hereunder by seeking or accepting other employment nor shall the amount of any
such benefits be reduced by any compensation earned by the Employee as a result
of employment after the Date of Termination (except with respect to Fringe
Benefits as otherwise provided in 2 (c)).

(b) The specific arrangements referred to herein are not intended to exclude any
other vested benefits which may be available to Employee upon a termination of
employment with the Company pursuant to employee benefit, bonus, deferred
compensation, or any other plans of the Company.

5. Withholding. All payments required to be made by the Company hereunder to the
Employee shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as the Company may reasonably determine
should be withheld pursuant to any applicable law or regulation. Company shall
be entitled to rely on an opinion on counsel if any question as to the amount or
requirement of any such withholding shall arise.

6. No Complaints. Employee represents that he/she has not filed any complaints
or charges or lawsuits against the Company with any governmental agencies or any
court regarding any circumstances concerning his/her employment.

7. Return of Company Property. Employee represents that he/she has returned, or
will immediately return, to the Company all Company property.

8. Waiver and Release. As a material inducement to the Company to enter into
this Agreement and as a condition of receiving the benefits contained in
paragraph 2, Employee agrees to sign a formal WAIVER AND RELEASE OF CLAIMS (the
“Release”) at the time of termination, and as a condition to receipt of the
benefits provided pursuant to this Agreement. Such Release shall irrevocably and
unconditionally release forever the Company and its Affiliates, their
stockholders, successors, assigns, agents, directors, officers, employees, and
all

 

6



--------------------------------------------------------------------------------

persons acting by, through, under, or in concert with, any of them, from all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, suits, rights, demands, costs, losses, debts,
and expenses (including attorneys’ fees and costs actually incurred) of any
nature, known or unknown, suspected or unsuspected, included but not limited to,
rights under federal, state, or local laws prohibiting employment discrimination
or claims growing out of any legal restrictions on the Company’s right to
terminate its employees, that the Employee now has or claims to have, or which
Employee at any time period before had or claimed to have had, or which Employee
at any time hereinafter may have as a result of Employee’s employment with the
Company, or claims to have, against any of the Releases, including, without
limitation by specification, any claims arising under the Wisconsin Fair
Employment Act; the Age Discrimination in Employment Act of 1967, as amended
(ADEA); the Older Workers Benefit Protection Act of 1990; non vested rights
under Employee Retirement Income Security Act of 1974, as amended (ERISA), the
Omnibus Budget Reconciliation Act of 1987 (OBRA); Title VII of the Civil Rights
Act of 1964, as amended, the American With Disabilities Act (ADA), or any other
federal, state, or local laws, regulations or ordinance or common law dealing
with and relating to Employee’s employment and termination.

9. No Other Agreement. The Employee represents and acknowledges that in
executing this Agreement he/she does not rely, and has not relied, upon any
representation or statement not set forth in this Agreement made by the Company
or any of the Releases with regard to the subject matter, basis, or effect of
this Agreement or otherwise.

10. No Other Agreement. It is specifically agreed that in the event of any
pending or future legal proceeding, this Separation Agreement and General
Release shall serve as a full and complete defense to any such proceeding.

11. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

 

If to the Bank:

  AnchorBank, FSB     25 West Main Street     Madison, Wisconsin 53703  

If to the Employee:

                     

12. Term and Scope of Agreement. (a) This Agreement shall terminate on the one
(1) year anniversary of the date first above written; provided that on or prior
to the first anniversary of said date and on or prior to each anniversary
thereafter, the Board of Directors of the

 

7



--------------------------------------------------------------------------------

Company shall consider extension of this Agreement, which shall be extended in
the absence of Board action to the contrary. The Board shall also consider the
individuals to be named as Eligible Employees on Exhibit A hereto and may
include additional Employees, or exclude Employees previously included; provided
that if a previously included Employee is excluded from Exhibit A, or if the
Board shall terminate the Agreement, it must provide written notice of exclusion
or termination to the affected Employees within ninety (90) days of the
anniversary of this Agreement on which such exclusion or termination became
effective. Inclusion as an Eligible Employee on Exhibit A during any given term
of this Agreement shall not entitle any Employee to future inclusion, with
inclusion to be determined annually by the Board. Notwithstanding anything to
the contrary contained herein, this Agreement shall be automatically extended
for an additional eighteen (18) months following the effective date of any
Change in Control.

(b) This Agreement shall apply only with respect to terminations of employment
following a Change in Control and shall have no effect with respect to any
termination of employment other than following a Change in Control.

13. Miscellaneous. (a) No provision of this Agreement may be amended, waived or
discharged unless such amendment, waiver or discharge is agreed to in writing
and signed by Employee and such officers of the Company as may be specifically
designated by their Boards. No waiver by either party hereto at any time of any
breach by the other party with respect to any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which is not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Wisconsin.

(b) Expenses. If any legal proceeding is necessary to enforce or interpret the
terms of this Agreement (or to recover damages for breach of it), the prevailing
party shall be entitled to recover from the other party reasonable attorneys’
fees and necessary costs and disbursements incurred in such litigation, in
addition to any other relief to which such prevailing party may be entitled.

(c) Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(d) Counterparts. This Agreement may be executed in several counterparts, each
of which together will constitute one and the same instrument.

(e) Headings. Headings contained in this Agreement are for reference only and
shall not affect the meaning or interpretations of any provision of this
Agreement.

 

8



--------------------------------------------------------------------------------

(f) Effective Date. The effective date of this Agreement shall be the date
indicated in the first section hereof, notwithstanding the actual date of
execution by any party.

14. Assignability. The Company may assign this Agreement and their rights
hereunder in whole, but not in part, to any corporation, bank or other entity
with or into which either of the Company may hereafter merge or consolidate or
to which either of the Company may transfer all or substantially all of their
respective assets; provided that in any such case said corporation, bank or
other entity shall expressly in writing (i) assume all obligation of the Company
hereunder as fully as if it had been originally made a party hereto, or
(ii) acknowledge in writing that all obligations hereunder remain in full force
and effect between Employee and said corporation, bank or other entity by
operation of laws, and; further provided that Company may not otherwise assign
this Agreement or its rights hereunder and that the Employee may not assign or
transfer this Agreement or any of his rights or obligations hereunder.

15. Regulatory Actions. (a) The following provisions shall be applicable to the
parties only to the extent that they are deemed to be required to be included in
severance agreements between a savings association and its employees pursuant to
Section 563.39(b) of the Regulations Applicable to all Savings Associations, 12
C.F.R. §563.39(b), or any successor thereto, and under such circumstances shall
be deemed to be controlling in the event of a conflict with any other provision
of this Agreement, including without limitation Section 2 hereof.

 

  (i) If Employee is suspended and/or temporarily prohibited from participating
in the conduct of the Company’ affairs by a notice served under Section 8(e)
(3), or Section 8(g) (1), of the Federal Deposit Insurance Act [12 U.S.C. §
1818(e) (3) and (g) (1)], the Company’ obligations under the Agreement shall be
suspended as of the date of service of the notice unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Company shall
(i) pay Employee all of the compensation withheld while their obligations under
this Agreement were suspended, and (ii) reinstate such obligations as were
suspended.

 

  (ii) If Employee is removed and/or permanently prohibited from participating
in the conduct of the Company’ affairs by an order issued under Section 8(e)
(4) or Section 8(g) (1) of the Federal Deposit Insurance Act [12 U.S.C. §
1818(e) (4) and (g) (1)], the obligations of the Company under the Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

  (iii) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act [12 U.S.C. 1813 (x)(1)], all obligations under the
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the Employee.

 

9



--------------------------------------------------------------------------------

  (iv) All obligations under the Agreement shall be terminated, except to the
extent determined the continuation of the contract is necessary for the Company’
continued operations (i) by the Director of the OTS, or his or her designee at
the time the FDIC or Resolution Trust Corporation (“RTC”) enters into an
agreement to provide assistance to or on behalf of the Company under the
authority contained in Section 13(c) of the Federal Deposit Insurance Act; or
(ii) by the Director of the OTS, or his or her designed, at the time it approves
a supervisory merger to resolve problems related to operation of the Company or
when the Company are determined by the Director of the OTS to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.

 

  (v) In the event that 12 C.F.R. § 563.39, or any successor regulation, is
repealed, this Section 5(v) shall cease to be effective on the effective date of
such repeal. In the event that 12 C.F.R. § 563.39, or any successor regulation,
is amended or modified, this Agreement shall be revised to reflect the amended
or modified provisions if: (1) the amended or modified provision is required to
be included in this Agreement; or (2) if not so required, the Employee requests
that the Agreement be so revised.

(b) Notwithstanding any provision of this Agreement to the contrary, if the
Company remains subject to 12 C.F.R. § 359.4 at the time of a payment resulting
from a Change in Control covered by this Agreement no payment or continuation of
benefits of any kind shall be made under this Agreement:

 

  (i) Except upon receipt of prior approval therefore from the Office of Thrift
Supervision or any successor regulatory agency with supervisory responsibility
for the Company, or

 

  (ii) If the Change in Control otherwise triggering applicability of this
Agreement is the result of (A) an assisted transaction as described at
Section 13 of the Act (12 U.S.C. 18234), or (B) the Company being placed into
conservatorship or receivership.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

Employee:     ANCHORBANK, FSB       By:     Donald Bertucci, Executive Vice
President       Chris Bauer Retail Lending Group       Chief Executive Officer  
  Attest:     By:           Mark Timmerman       Corporate Secretary

 

11